Citation Nr: 1724208	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  11-31 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 30 percent disabling prior to December 1, 2009, and as 70 percent disabling thereafter.

2.  Entitlement to an increased rating for service-connected status post sprain right shoulder with tendonitis and degenerative changes of the acromioclavicular joint, currently evaluated as 10 percent disabling prior to December 1, 2009, and as 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the VA RO in Winston-Salem, North Carolina, that continued a 30 percent evaluation for the Veteran's PTSD, and which increased the evaluation of the Veteran's right shoulder disability to 20 percent, with an effective date of December 1, 2009.  The Veteran appealed the issues of increased ratings.  

In April 2015, the Board remanded the claims for additional development.

In May 2015, the Appeals Management Center (AMC), granted the claim for an increased rating for the Veteran's PTSD, to the extent that it assigned a 70 percent rating, with an effective date of December 1, 2009.  Since this increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.   AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Veteran presented testimony before the undersigned at a January 2015 videoconference hearing, and a transcript of this hearing is of record.


FINDINGS OF FACT

1.  Prior to December 1, 2009, the Veteran's service-connected PTSD is shown to have been manifested by symptoms that include  anger, sleep impairment, irritability, depression, and nightmares.
 
2.  The Veteran's PTSD is not shown to have resulted in total social and occupational impairment.

3.  Prior to December 1, 2009, the Veteran's service-connected status post sprain right shoulder with tendonitis and degenerative changes of the acromioclavicular joint is shown to have been productive complaints of pain, but not of ankylosis of scapulohumeral articulation, abduction of the right shoulder limited to 60 degrees, motion functionally limited to midway between the side and shoulder level, a malunion of the right humerus, recurrent dislocation or malunion of the right scapulohumeral joint, or a nonunion or malunion of the right clavicle or scapula.

4.  As of December 1, 2009, the Veteran's service-connected status post sprain right shoulder with tendonitis and degenerative changes of the acromioclavicular joint is shown to have been productive of pain, with some limitation of motion, but not motion functionally limited to 25 degrees from his side, ankylosis of scapulohumeral articulation, or fibrous union of the humerus.


CONCLUSIONS OF LAW

1.  Prior to December 1, 2009, the criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.130, Diagnostic Code 9411 (2016).

3.  Prior to December 1, 2009, the criteria for a rating in excess of 10 percent for service-connected status post sprain right shoulder with tendonitis and degenerative changes of the acromioclavicular joint have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202, 5203 (2016).

4.  The criteria for a rating in excess of 20 percent for service-connected status post sprain right shoulder with tendonitis and degenerative changes of the acromioclavicular joint have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5200, 5201, 5202 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking increased ratings for his service-connected PTSD, and status post sprain right shoulder with tendonitis and degenerative changes of the acromioclavicular joint.  

Disability evaluations are determined by comparing the veteran's present symptomatology with the criteria set forth in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  

Higher ratings are assigned if the disability more nearly approximates the criteria for that rating; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b). 

PTSD

With regard to the history of the disability at issue, the Veteran's service personnel files indicate that he served in the Republic of Vietnam as a helicopter crewman between June 1968 and December 1970.  His awards include the Purple Heart, the Soldier's Medal, and multiple Air Medals.  He first received treatment for psychiatric symptoms in 2003, with subsequent diagnoses of PTSD beginning in 2004.  He has also been diagnosed with major depressive disorder, and an anxiety disorder.  He has received a number of treatments since 2004, with medications that included quetiapine and Citalopram.  VA PTSD examination reports, dated in December 2004, September 2006, and July 2007, contained GAF scores of 55.  See 38 C.F.R. § 4.1 (2016).  

In January 2005, the RO granted service connection for PTSD, evaluated as 30 percent disabling.  

In October 2007, the RO denied a claim for an increased rating.

Neither of these RO rating decisions were appealed, and they became final.  See 38 U.S.C.A. § 7105(c).

On December 1, 2009, the Veteran filed a claim for an increased rating.  In March 2010, the RO denied the claim.  

The Veteran appealed, and in May 2015, the AMC granted the claim, to the extent that it assigned a 70 percent rating, with an effective date of December 1, 2009.  

The Veteran's PTSD with depression has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, under the General Rating Formula for Mental Disorders, which became effective prior to the Veteran's claim for service connection. 

Under 38 C.F.R. § 4.130, DC 9411, a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self care, and conversation normal), due to such symptoms as depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; or mild memory loss (such as forgetting names, directions, recent events).  Id.  

Under 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted when an acquired psychiatric disability causes occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

Under 38 C.F.R. § 4.130, DC 9411, a 70 percent rating is assigned when an acquired psychiatric disability causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Under 38 C.F.R. § 4.130, DC 9411, a 100 percent schedular evaluation is warranted when an acquired psychiatric disability causes total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss of names of close relatives, own occupation, or own name.  Id.

Although some of the Veteran's recorded symptoms are not specifically provided for in the ratings schedule (e.g., such symptoms as nightmares), the symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

GAF scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 (American Psychiatric Association 1994) ("QRDC DSM-IV"). 

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a non exhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116.  

Prior to December 1, 2009

The relevant medical evidence consists of private treatment reports, and VA progress notes, dated as of December 1, 2008.  See 38 C.F.R. § 3.400(o)(2) (2016).

A VA progress note, dated in March 2009, notes that the Veteran reported that he had not taken his psychiatric medications for some time.  He stated that he has still has good days and bad days but felt that he had been relatively stable in terms of his mood and PTSD symptoms otherwise even without medications.  On examination, he was well-groomed, pleasant and cooperative.  He was alert and oriented times three.  There were no psychomotor abnormalities noted.  Speech was not pressured and was coherent.  No formal thought disorder was noted.  Mood was described as neutral.  Affect was stable and appropriate.  He denied having active hallucinations.  No florid delusions were noted.  He denied active suicidal or homicidal ideations.  No acute dystonic reactions were noted.  Insight and judgment were fair.  

A report, dated in April 2009, shows that the Veteran complained of problems sleeping, bad dreams, anger, outbursts, and that he is intolerant and inpatient.  On examination, the Veteran is neatly groomed.  He was pleasant and cooperative, and alert.  He made good eye contact.  There is no evidence of any abnormal involuntary movements.  Speech had a normal tone, volume and rhythm.  Mood was self - described as "about the same."  Affect is appropriate to mood.  Thought process is linear and goal directed.  There is no evidence of delusions or paranoia.  The Veteran denies any auditory or visual hallucinations.  Insight and judgment are good.  Impulse control is good.  He denies any suicidal or homicidal ideations, gestures and/or plans.  Cognition is grossly intact.  He remains alert and oriented in all spheres.  Fund of knowledge is adequate to stated age.  He lives with his wife of 37 years.  He is employed full-time with state government.  The GAF score was 61.  

VA progress notes show that beginning in June 2009, the Veteran began participating in group therapy sessions.  

A report from H.B., M.D., dated in October 2009, notes complaints of difficulty sleeping, and the desire to be alone.  He expressed a dislike for crowds.  He reported having nightmares and flashbacks, and difficulty concentrating and with memory.  He stated that he did not like being emotionally close to people, and that he tended not to express positive emotions to others.  He does not like crowds. He reported that he had worked for state government since 2003, where he still works.  On examination, his grooming was good.  He was neat in appearance.  He had difficulty in concentrating, and he tried to keep emotions at a distance when he discussed Vietnam.  Memory was intact for recent years, and impaired for some events during service.  Affect was somewhat distant.  Judgment was basically intact.  Orientation was intact.  Mood was somewhat blunted and bland, and he had depressive symptomatology of depressed mood, anergia, constriction of interests, isolation, and sleep disturbance due to nightmares.  He had flashbacks and he found himself ruminating about his service, to include thought insertions about his service that make concentration difficult.  There were no hallucinations or delusions, and no thought disorder.  The Axis I diagnosis was PTSD, with a notation of concentration impairment, sleep disturbance due to nightmares, flashbacks, rumination, thought insertions and marked job impact.  The Axis V diagnosis was a GAF score of 45.  

A report from Dr. H.B., dated in November 2009, notes complaints of anger and difficulty getting along with others.  He also reported having flashbacks and nightmares, with difficulty at work.  On examination, grooming was not very good, and he was somewhat unkempt.  He was very angry and speech was pressured.  He was with his wife, who was having difficulties with his behavior.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 40.  

The Board finds that the criteria for a rating in excess of 30 percent have not been met.  The Veteran's GAF scores of record range between 40 and 61.  See QRDC DSM-IV.  However, with regard to the scores of 40 and 45 assigned by Dr. H.B., they are unaccompanied by findings warranting such scores, or an increased rating.  See QRDC DSM-IV; Brambley v. Principi, 17 Vet. App. 20, 26 (2003) (the GAF score is not dispositive of the level of impairment cause by such illness and is to be considered in light of all of the evidence of record); Bowling v. Principi, 15 Vet. App. 1, 14 (2001).  In this regard, the medical reports reflect that there is no evidence of auditory or visual hallucinations, delusions, or other psychotic features, or suicidal or homicidal ideation, intent, or plan.  The evidence regarding the Veteran's thought processes, speech, judgment, insight, and memory, has been discussed.  His psychiatric symptoms are not shown to have resulted in the required level of impairment.  The Veteran was employed full-time during the time period in issue; he has worked for the same employer since 2003.  In addition, there is insufficient evidence of such symptoms as flattened affect; irregular speech; difficulty in understanding complex commands; impairment of memory (there is some evidence of long-term impairment related to events during service); or impaired abstract thinking, nor are other PTSD symptoms shown to have resulted in the required degree of impairment.  Accordingly, the Board finds that, overall, the evidence indicates that the Veteran's PTSD symptomatology is shown to have been representative of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and that the criteria for a rating in excess of 30 percent for PTSD have not been met under DC 9411. 

In summary, the Veteran's symptoms have not been shown to be sufficiently severe to have resulted in occupational and social impairment with reduced reliability and productivity, and the Board has determined that the preponderance of the evidence shows that the Veteran's PTSD more closely resembles the criteria for not more than a 30 percent rating.  The Board therefore finds that the evidence does not show that the Veteran's symptoms are of such severity to approximate, or more nearly approximate, the criteria for a rating in excess of 30 percent under DC 9411.  See 38 C.F.R. § 4.7.

As of December 1, 2009

The relevant medical evidence is summarized as follows:

A report from Dr. H.B., dated in January 2010, notes complaints of sleep impairment and anger.  The report notes that Veteran stated that "his work situation continues to be difficult to manage but he is working on that."  On examination, concentration, memory, and judgment were impaired.  Orientation was intact.  Mood was blunted, bland and quite depressed.  The diagnosis was PTSD.  The GAF score was 35.  

A VA PTSD examination report, dated in January 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran complained of symptoms that included being agitated, nightmares, sleep difficulties, anxiousness, intrusive thoughts, hypervigilance, a dislike of crowds, and being short-tempered and easily startled.  There was no history of suicide attempts or panic attacks.  There were no problems with drugs or alcohol.  He was not taking any medications; he had stopped taking medications because of side effects.  He has been driving a truck full-time for state government for the past six years.  He lives with his wife, does chores outside the house, and has no friends.  He goes to church on occasion.  He likes to read.  He has a driver's license and is not on probation or parole.  He has been married once.  He has one daughter, and two grandchildren.  He is close to his family.  On examination, he was alert and cooperative.  He was appropriately dressed.  There were no loosened associations, and no flight of ideas.  Mood was a bit tense, but cooperative and friendly.  Affect was appropriate.  He has no suicidal or homicidal ideation or intent.  There was no impairment of thought processes or communication, and no delusions, hallucinations, ideas of reference, or suspiciousness.  He was oriented times three.  Remote and recent memory was adequate.  Insight and judgment appeared to be adequate, as was intellectual capacity.  The Axis I diagnosis was PTSD.  The Axis V diagnosis was a GAF score of 54.  The examiner stated that the Veteran's PTSD symptoms as moderate and persistent.  He noted that the Veteran is working full-time, and that he was anxious about half the time, with irritability, and that he stayed to himself, has no friends, and that he occasionally goes to church.  He does not have a lot of interests.  He takes no psychotropic medications.  He has some impairment of social functioning.         

Overall, VA progress notes show participation in group therapy, with multiple findings that there was no homicidal or suicidal ideation.  His diagnoses included PTSD and major depressive disorder.  His medications included Trazodone, Mirtazapine, and Bupropion.  VA progress notes tend to show that on examination, the Veteran was responsive to questions.  There were no tremors, or psychomotor abnormalities.  He was oriented times three.  He was well-dressed and groomed.  Hygiene was good.  He was cooperative, and calm.  Speech was coherent, with no formal thought disorder, or was clear, with normal rate, rhythm and tone.  Mood was appropriate, neutral, "pretty good," and "up and down"   Affect was congruent with mood, stable and appropriate, and "depressed, anxious but polite, pleasant."  Thought content was on guard at times.  There were no perceptual disturbances.  Thought process was linear, or "coherent, relevant, logical, and goal- directed."  There was no suicidal or homicidal ideation.  Insight and judgment were fair, intact, or good.  No florid delusions were elicited.  He denied feeling hopeless or helpless.  There is a notation that his PTSD symptoms "come on cycles."  See e.g., VA progress notes, dated in June and September 2010; March and July of 2011; December 2013; April, June and December of 2014.

With regard to other specific findings in the VA progress notes, a March 2011 report shows that the Veteran reported compliance with Mirtazapine, and that he continues to find the medication helpful in terms of keeping his mood and PTSD symptoms manageable with no significant adverse reactions noted.  

An April 2013 report notes that the Veteran lives in own home, and that he is retired.  See also reports dated in May 2014 and January 2015.  He was alert, and oriented, with appropriate mood and affect.  

A June 2014 VA progress note shows that the Veteran stated that his mood has been improved, and that he feels that his depression is helped with Mirtazapine.  His sleep has improved with higher Trazodone dose.  He denied suicidal or homicidal ideation, audio or visual hallucinations, paranoia, delusions, or mania.  He was initially using the Trazodone 4 times per week, but now has cut down to once or twice a week.  He sleeps 6-8 hours on average and feels well rested.  His appetite is good.  He was driving to Colorado in a week to see his daughter.

A December 2014 VA progress note indicates that the Veteran was using Trazodone and Mirtazapine that are helping to minimize his PTSD symptoms, which are manifested by intrusive thoughts, anxiety, depression, flashbacks, and nightmares related to traumatic experiences in Vietnam.  

A VA PTSD DBQ, dated in May 2015, completed by a VA psychiatrist (Dr. K.D.) shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The DBQ notes the following: the Veteran reported that he is married, with one child.  He spends his days taking care of household chores and working in his garden.  There have been no other changes since his last review.  He has been unemployed since 2011; he last worked as an inspector of surface impoundment.  He has an associate's degree in business administration.  He has been receiving treatment at VA, with use of Diazepam for PTSD, and a sleep medication, the name of which he could not recall.  There has been no relevant legal or behavioral history, or substance abuse history, since his last review.  His current symptoms included depressed mood, anxiety, panic attacks that occur weekly or less often, suicidal ideation, disturbances of motivation and mood, mild memory loss, chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting, and impaired impulse control, such as unprovoked irritability with periods of violence.  On examination, the Veteran was alert and oriented.  Speech was intact both receptively and expressively.  Affect was flexible, with a congruent mood.  He was polite and cooperative.  The diagnosis was PTSD.  Dr. K.D. indicated that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupation tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

The Board finds that the criteria for a rating in excess of 70 percent have not been met.  The findings during the relevant time period on appeal, and the lack of evidence of such symptoms as suicidal ideation or homicidal ideation with plan or intent, delusions, or hallucinations, or other psychiatric symptoms of sufficient severity, do not warrant the conclusion that the criteria for a rating in excess of 70 percent have been met.  The January 2010 VA PTSD examination contains a GAF score of 54, which is evidence of no more than moderate symptoms.  See QRDC DSM-IV.  This is consistent with the VA examiner's characterization of the Veteran's symptoms as "moderate."  In May 2015, the VA examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent period of inability to perform occupation tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  This most closely corresponds to no more than a 30 percent rating.  See 38 C.F.R. § 4.130, General Rating Formula.  With regard to employment, the evidence indicates that the Veteran retired in about 2013, after about working full-time for the same employer since 2003.  

In summary, there is insufficient evidence of such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time or place; memory loss of names of close relatives, own occupation, or own name; nor are other psychiatric symptoms shown to have resulted in the required level of impairment.  Vazquez-Claudio.  Given the foregoing, the Board finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for a 100 percent rating under DC 9411.  See 38 C.F.R. § 4.7; Vazquez-Claudio (38 C.F.R. § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas).

In reaching this decision, the Board has considered Dr. H.B.'s January 2010 GAF score of 35.  However, as was noted supra, Dr. H.B.'s GAF score is unaccompanied by findings warranting such a score, or an increased rating.  See 38 C.F.R. § 4.130; QRDC DSM-IV; Brambley; Bowling.  The preponderance of the evidence, taken as a whole, does not support the conclusion that the Veteran has psychiatric symptoms that warrant a rating in excess of 70 percent.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  The Board has also considered the list of symptoms indicated as being present in the May 2015 VA PTSD DBQ.  However, given the complete lack of corroborating findings for some of these symptoms (e.g., panic attacks that occur weekly or less often, suicidal ideation, and impaired impulse control, such as unprovoked irritability with periods of violence), and given the examiner's ultimate conclusion that the Veteran's symptoms most closely correspond to a level of impairment warranting no more than a 30 percent rating, as discussed supra, the Board is unable to find that a rating in excess of 70 percent is warranted.  Madden.  The Board therefore finds that the Veteran's symptoms are not of such severity to approximate, or more nearly approximate, the criteria for a rating in excess of 70 percent under DC 9411.  See 38 C.F.R. § 4.7; Vazquez-Claudio.

Right Shoulder

With regard to the history of the disability in issue, the Veteran's service treatment records appear to be incomplete.  They do not show any treatment for a right upper extremity injury.  However, an April 2004 VA examination noted that the Veteran reported a history of a fractured right radius and shoulder strain while evacuating a wounded soldier in Vietnam, and the diagnosis was status post sprain of the right shoulder with tendonitis with residual pain and limitation of motion with current X-ray findings of degenerative change in the right acromioclavicular joint.  The examiner related this condition to the Veteran's service, based on his oral testimony.  

In June 2004, the RO granted service connection for "status post sprain right shoulder with tendonitis and X-ray evidence of degenerative changes acromioclavicular joint," evaluated as 10 percent disabling, based on the presumptions afforded to veterans shown to have participated in combat.  See 38 U.S.C.A. §§ 1110, 1154 (West 2015).  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2015).  

On December 1, 2009, the Veteran filed a claim for an increased rating.  In March 2010, the RO granted the claim, to the extent that it assigned a 20 percent rating, with an effective date of December 1, 2009.  The Veteran has appealed.

The Veteran's right hand is shown to be his minor hand.  See e.g., June 2010 report from Northshore Orthopedic; May 2015 VA DBQ.

The Veteran's right shoulder disability has been evaluated by the RO under Diagnostic Codes 5010-5201.  See 38 C.F.R. § 4.27 (2016) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen).  This hyphenated diagnostic code may be read to indicate that traumatic arthritis is the service-connected disorder, and it is rated as if the residual condition is limitation of motion of the arm under DC 5201.

The Board must determine whether a higher evaluation is warranted under any applicable diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Therefore, the following diagnostic codes are relevant: 

Under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003, degenerative arthritis is rated on the basis of limitation of motion for the specific joint involved.

Under 38 C.F.R. § 4.71a, DC 5010, traumatic arthritis is rated as for degenerative arthritis under DC 5003.

Under Diagnostic Code 5200, a 20 percent rating is warranted for scapulohumeral articulation, ankylosis of, with favorable abduction to 60 degrees, can reach mouth and head (minor arm).

A 30 percent rating is warranted for scapulohumeral articulation, ankylosis of, intermediate between favorable and unfavorable (minor arm).  Id.

Under Diagnostic Code 5201, a 20 percent disability rating is warranted for limitation of motion of the major or minor arm at shoulder level, or limitation of motion of the minor arm midway between the side and shoulder level. 

When motion is limited to 25 degrees from the side, a 30 percent rating is warranted for the minor arm.  Id. 

Under Diagnostic Code 5202, for impairment of the humerus in the minor arm, a 20 percent rating is granted when there is malunion, with moderate or marked deformity of the minor arm, or where there are recurrent dislocations of the minor arm at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at shoulder level, or frequent episodes and guarding of all arm movements for the minor arm. 

A 40 percent rating is granted for fibrous union of the minor arm.  Id.

Under DC 5203, for impairment of the clavicle or scapula in the minor arm, a 10 percent rating is granted for malunion or nonunion without loose movement; a 20 percent rating is granted for nonunion with loose movement or for dislocation.

The normal range of motion of the shoulder is forward elevation (flexion) from 0 to 180 degrees; abduction from 0 to 180 degrees; external rotation from 0 to 90 degrees; and internal rotation from 0 to 90 degrees.  When the arm is held at the shoulder level, the shoulder is in 90 degrees of either forward elevation (flexion) or abduction.  38 C.F.R. § 4.71, Plate 1. 

The words "slight," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court clarified that there is a difference between pain that may exist in joint motion as opposed to pain that actually places additional limitation of the particular range of motion.  The Court specifically discounted the notion that the highest disability ratings are warranted under DCs 5261 and 5261 where pain is merely evident as it would lead to potentially "absurd results."  Id. at 10 -11 (limiting the scope and application of its prior holding in Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991)).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995). 

Ankylosis is stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).


Prior to December 1, 2009

The relevant time period is as of December 1, 2008.  See 38 C.F.R. § 3.400(o)(2).

Private treatment reports from R.S., M.D., dated in 2009, show the following: in April 2009, the Veteran's right shoulder had 130 degrees of elevation, 70 degrees of external rotation, and internal rotation to L1.  In August 2009, the Veteran's right shoulder had 120 degrees of elevation, 60 degrees of external rotation, and internal rotation to L1.  

A private MRI (magnetic resonance imaging) study, from North Carolina Diagnostic Imaging, dated in August 2009, notes a history of and old injury with persistent pain and limited range of motion.  The report contains impressions noting supraspinatus tendonitis, full-thickness tear and retraction of the subscapularis tendon, with marked atrophy of that muscle, and degenerative changes of the acromioclavicular joint, including inferior spurring which is impinging upon the supraspinatus tendon.  

A VA progress note shows that in October 2008, the Veteran reported having much improvement after using muscle relaxor in shoulder pain and right arm pain.  

Another VA progress notes shows that in October 2009, the Veteran was noted to have a rotator cuff tear at two places, and that he is undergoing therapy for muscle strength prior to possible surgery in November 2009.  On examination, the range of motion for the right shoulder was limited beyond 90 degrees.  There was no gross focal deficit.  The relevant assessment was shoulder and arm pain.  

A report from Dr. R.S., dated in November 2009, shows that the Veteran received treatment for right shoulder pain with high-grade partial rotator cuff tear.  He reported continued pain despite use of anti-inflammatories and physical therapy.  On examination of active motion, the right shoulder had 100 degrees of elevation, 50 degrees of external rotation, and internal rotation to L-1.  The diagnoses were right rotator cuff tear, and right shoulder pain.  Possible therapy was noted to include cortisone injection and continued therapy vs. arthroscopic rotator cuff repair.  He was given a cortisone injection.  The Board notes that overall, the reports from Dr. R.S. contain multiple findings that supraspinatus strength was 4/5, that the remainder of the rotator cuff had 5/5 strength, and that he was neurovascularly intact distally.

The Board finds that the criteria for a rating in excess of 10 percent under DC 5200 and DC 5201 have not been met.  There is no evidence to show that the Veteran's right shoulder is productive of ankylosis of scapulohumeral articulation, that abduction of the right shoulder is limited to 60 degrees, or that the right shoulder is productive of a limitation of motion to midway between the side and shoulder level.  In fact, the Board finds that the records in the claims file provide evidence against such a finding.  To the extent that the October 2009 VA progress note can be read to show a limitation of motion to the shoulder level, greater ranges of motion are shown shortly prior to, and after, this report.  See reports from Dr. R.S., dated in August and November of 2009.  Subsequently-dated reports all show a greater range of motion than noted in the October 2009 report.  Therefore, there is no basis to find that this report is evidence of increased disablement which can be "factually ascertained with a degree of certainty" as having occurred in October 2009.  See e.g., VAOPGCPREC 12-98; 63 Fed. Reg. 56704 (1998); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened). 

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the criteria for a rating in excess of 10 percent under DC 5200 and 5201 have therefore not been met for the right shoulder. 

In addition, there is no evidence to show a malunion of the right humerus, recurrent dislocation or malunion of the right scapulohumeral joint, or a nonunion or malunion of the right clavicle or scapula.  The criteria for a rating in excess of 10 percent under DC's 5202 and 5203 are therefore not met for the right shoulder.

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).

The evidence as to functional loss has been discussed.  The evidence includes multiple findings that supraspinatus strength was 4/5, that the remainder of the rotator cuff had 5/5 strength, and that he was neurovascularly intact distally.  Even taking into account the complaints of pain, the medical evidence is insufficient to show that the Veteran has such symptoms as atrophy, loss of strength, or neurological impairment or incoordination, such that when the ranges of motion in the right shoulder are considered together with the evidence of functional loss due to shoulder pathology, the evidence does not support a conclusion that the loss of motion in the right shoulder more nearly approximates the criteria for a rating in excess of 10 percent, even with consideration of 38 C.F.R. §§ 4.40 and 4.45.  DeLuca.

As of December 1, 2009

A VA joints examination report, dated in January 2010, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran has a history of right shoulder arthroscopic surgery in 1988.  He has trouble shifting gears and steering due to his symptoms.  He had recently declined surgery.  He has recently received steroid injections, with poor response.  He takes six to eight Tylenols per day, with "fair" results.  About twice a week, he takes Vicodin when his symptoms are severe.  He has received about 12 sessions of physical therapy beginning in November 2009, with fair response.  On examination, there was giving way, pain, instability, stiffness, weakness, incoordination, and decreased speed of joint motion.  There was no deformity, locking episodes, episodes of dislocation or subluxation, effusions, or symptoms of inflammation.  There were severe, weekly flare-ups lasting hours, aggravated by rolling over in his sleep, and increased pain with activity, such as shifting gears in a vehicle.  He cannot lift overhead.  There were no constitutional symptoms of arthritis, and no incapacitating episodes of arthritis.  A weight-bearing joint was not affected.  There were no recurrent shoulder dislocations, or inflammatory arthritis.  The right shoulder had flexion from 0 to 90 degrees, abduction from 0 to 85 degrees, internal rotation from 0 to 35 degrees, and external rotation from 0 to 40 degrees.  There was objective evidence of pain on active motion.  There was objective evidence of pain following repetitive motion.  There was no additional limitations after three repetitions of the range of motion.  There was no ankylosis.  The Veteran was noted to be employed as a full-time driver for the last six years.  He claimed to have lost about three days from work in the last 12 months due to shoulder symptoms.  The diagnosis was DJD (degenerative joint disease) right shoulder.  There were significant effects on his usual occupation due to pain, in the form of increased absenteeism.  His occupational activities were impacted by problems with lifting and carrying, decreased strength, and upper extremity pain.  There were no effects on feeding, toileting, and grooming.  There were mild effects on bathing.  There were moderate effects on dressing, particularly when reaching behind his back.  

Private treatment records from Dr. R.S. show the following: in February 2010, the Veteran reported having received a cortisone injection in November 2009, but now had a return of his right shoulder pain.  On examination, active elevation was to 100 degrees, there was 50 degrees of external rotation, and internal rotation was to L1.  The rotator cuff showed 4/5 supraspinatus strength, and the remainder of the rotator cuff had 5/5 strength.  He was neurovascularly intact distally.  

In June 2010, the Veteran reported sustaining an injury to his right shoulder after he slipped and fell on his right elbow earlier in the day while he was at work.  He had been doing well after a cortisone injection three to four months ago.  On examination, passively he had full elevation; active elevation was minimal.  He had 50 degrees of active external rotation and internal rotation to the buttock.  There was 4+/5 strength at the infraspinatus, and 4/5 subscapularis strength.  He was neurovascularly intact distally.   X-rays showed no sign of fracture, dislocation, or degenerative changes.  The diagnosis was right shoulder pain and contusion with possible rotator cuff tear.  His arm was put in a sling, and given medication.  

A July 2010 report notes "very slight improvement" with use of a sling and medication.  Active elevation was to 90 degrees, there was 45 degrees of external rotation, and internal rotation was to the buttock.  There was 4/5 strength in the supraspinatus, and the subscapularis.   He was neurovascularly intact distally.

An August 2010 report shows that the Veteran continued to complain of pain and difficulty raising his arm overhead.  Active elevation was to 90 degrees, there was 45 degrees of external rotation, and internal rotation was to the buttock.  A July 2010 MRI was noted to show a full-thickness retracted tear of the supraspinatus tendon as well as a subscapularis tear.  See also July 2010 MRI report from Piedmont Imaging. 

A September 2010 report shows that the Veteran continued to complain of pain and difficulty raising his arm overhead.  He was wearing a sling for comfort.  Active elevation was to 100 degrees, there was 50 degrees of external rotation.  He was neurovascularly intact distally.  There was 4/5 strength in the supraspinatus, and the subscapularis.   

An operative report, dated September 9, 2010, shows that the Veteran underwent a right arthroscopic rotator cuff repair of the subscapularis with two anchors and two sutures, and supraspinatus with 1+2 anchors and two sutures, a right arthroscopic subacromial decompression, and a right arthroscopic biceps tendonesis with the tendonesis screw.  There were no complications.  

A September 15, 2010 report from Dr. R.S. states that the Veteran was doing very well, and that he had been given a note to return to work for light duty starting on September 27th.  

An October 2010 report from Dr. R.S. states that the Veteran has been doing very well, that he has no significant pain, and that he has been receiving physical therapy.  Active elevation was to 80 degrees, there was 45 degrees of external rotation.  He was neurovascularly intact distally.  The diagnosis was status-post arthroscopic rotator cuff repair with supraspinatus and subscapularis repair.  He was to discontinue his ultra-sling and to begin working on his active range of motion, with no resistance.  

Thereafter, reports from Dr. R.S., dated between December 2010 and March 2011, show that the Veteran was noted to have active external rotation to no less than 70 degrees, elevation was between 100 degrees and 140 degrees, and active internal rotation was to L1 degrees. There was no decreased response to tactile stimulation on the hand.  Strength was no less than 4/5.  A May 2011 report notes that active and passive abduction was to 80 degrees, active and passive elevation was to 150 degrees, and active and passive external rotation was to 80 degrees.  There was no pain on motion.  Strength on flexion, and internal and external rotation, was 5/5.  He was fit for work with no restrictions.  Guides used to rate worker compensation injuries indicated a rating of a 15 percent upper extremity impairment.  

A VA shoulder and arm conditions DBQ, dated in May 2015, shows that the examiner indicated that the Veteran's VA e-folder (VBMS or Virtual VA) had been reviewed.  The DBQ notes the following: the Veteran has a history of a shoulder sprain, AC joint degenerative joint disease, and tendonitis, with a work-related injury in June 2010 for which he filed a Workmen's' Compensation claim and for which he received financial compensation.  He underwent corrective surgery following his injury in September 2010.  He has had no care between 2010 and 2014.  He complained of chronic soreness, limited movements.  If he rolls over while he is in bed, the pain wakes him up and he has to take Advil and Tylenol.  He may try to sleep in a chair until the pain calms down.  It is difficult to pick things up off of the floor.  He cannot work overhead.  On examination, flexion was from 0 to 160 degrees.  Abduction was from 0 to 165 degrees.  External rotation was from 0 to 75 degrees.  Internal rotation was from 0 to 90 degrees.  There was pain on motion, but not on weight-bearing.  The Veteran was able to perform repetitive use testing with at least three repetitions.  There was not additional functional loss or range of motion after three repetitions.  With regard to the question of whether or not pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time, or functional ability during flare-ups, the examiner was unable to say without resort to mere speculation.  The examiner explained that the examination time was too short to evaluate significant limitations, and that the examination was done at a low level of pain (3/10) whereas he reports his worst pain as 9/10.  The examination was neither medical consistent or inconsistent with the Veteran's statements describing functional loss during flare-ups.  Strength on flexion and abduction was 5/5.  There was no muscle atrophy, and no ankylosis.  Shoulder instability, dislocation, and labral pathology were not suspected.  There was degenerative joint disease of the AC joint which does not affect the range of motion.  There was no malunion of the humerus with moderate or marked deformity.  X-rays were noted to show degenerative changes of the AC joint, with surgical hardware at the humeral head and post-surgical changes of the humeral head, and mild remodeling of the humeral head.  The impression in the X-ray report was degenerative changes AC joint, rotator cuff surgery with post-surgical changes of the humeral head.  The Veteran's ability to perform occupational tasks was limited in that he should avoid jobs requiring overhead work.  The examiner concluded that the Veteran's current shoulder disability is predominantly related to his 2010 job-related right shoulder injury, which was significant and for which he received financial compensation from his employer.  The AC degenerative joint disease would cause limitation of motion due to impingement.  His 2010 surgery would have corrected some of his preexisting shoulder disease; his range of motion is now substantially better than it was during his 2010 examination.  The Veteran has had an excellent result from his surgery in September 2010, with considerable improvement of his right shoulder function.  The diagnoses were bicipital tendon tear, rotator cuff tear, and acromioclavicular joint osteoarthritis.  

The Board finds that the criteria for a rating in excess of 20 percent under DC 5201 have not been met.  The aforementioned ranges of motion do not show that motion in his left shoulder is limited to 25 degrees from his side.  He has not shown that his flexion or abduction in the right arm more nearly approximates to 25 degrees so as to warrant a rating in excess of 20 percent.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the criteria for a rating in excess of 20 percent under DC 5201 have not been met. 

A higher evaluation is not warranted under any other diagnostic code.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  There is no evidence to show ankylosis of scapulohumeral articulation or fibrous union of the humerus.  The criteria for a rating in excess of 20 percent under DCs 5200 and 5202 are therefore not met. 

With respect to possibility of entitlement to an increased evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has also considered whether an increased rating could be assigned on the basis of functional loss due to the Veteran's subjective complaints of pain.  DeLuca; VAGCOPPREC 9-98.  However, there is no evidence to show neurological impairment, and no evidence of atrophy.  Strength at all times is shown to have been no less than 4/5, with many findings of 5/5.  The Veteran sustained a right shoulder injury at work in June 2010, with surgery in September 2010.  The May 2015 VA DBQ shows that shoulder instability, dislocation, and labral pathology were not suspected.  There was degenerative joint disease of the AC joint which would cause limitation of motion due to impingement.  However, the Veteran was able to perform repetitive use testing with at least three repetitions, and there was not additional functional loss or range of motion after three repetitions.  See also January 2010 VA examination report (noting that there was no additional limitations after three repetitions of the range of motion).  The Veteran's ability to perform occupational tasks was limited in that he should avoid jobs requiring overhead work.  The examiner concluded that the Veteran's September 2010 surgery would have corrected some of his preexisting shoulder disease, that his range of motion is "now substantially better than it was during his 2010 examination."  The examiner stated that the Veteran has had an excellent result from his surgery in September 2010, "with considerable improvement of his right shoulder function."

In summary, there is insufficient evidence of such symptoms as atrophy, incoordination, or other neurological impairment due to the Veteran's service-connected right shoulder disability, and the Board finds that the record does not show that the Veteran's functional loss due to his service-connected disability impairs him to such a degree that an evaluation in excess of 20 percent is warranted. 
Therefore, a rating in excess of 20 percent is not warranted for the Veteran's disability on the basis of functional disability, even with consideration of 38 C.F.R. §§ 4.40  and 4.45.




Conclusion

The Board has considered the Veteran's statements that he should be entitled to an increased rating for his PTSD, and his right shoulder disability.  The Board is required to assess the credibility and probative weight of all relevant evidence.  McClain v. Nicholson, 21 Vet. App. 319, 325 (2007).  In doing so, the Board may consider factors such as facial plausibility, bias, self-interest, and consistency with other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  The Board may consider the absence of contemporaneous medical evidence when determining the credibility of lay statements, but may not determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Personal interest may affect the credibility of the evidence, but the Board may not disregard testimony simply because a claimant stands to gain monetary benefits.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant increased ratings.  However, disability ratings are made by the application of a schedule of ratings which is based on average impairment of earning capacity as determined by the clinical evidence of record.  Therefore, the Board finds that the medical findings, which directly address the criteria under which the disabilities are evaluated, are more probative than the Veteran's assessment of the severity of his disabilities.  The examinations also took into account the Veteran's competent (subjective) statements with regard to the severity of his disabilities.

In deciding the Veteran's claims, the Board has considered the determination in Hart v. Mansfield, 21 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased rating for separate periods based on the facts found during the appeal period.  As noted above, the Board does not find evidence that either of the Veteran's ratings should be increased for any other separate period based on the facts found during the whole appeal period.  The evidence of record from the day the Veteran filed the claim to the present supports the conclusion that the Veteran is not entitled to additional increased compensation during any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the claimed disabilities such that increased ratings are warranted.  

As the Veteran has also not indicated that he is precluded from work as a result of this service-connected disabilities in issue, the Board also does not find that an implied claim for a total disability rating based on individual unemployability (TDIU) has been raised by the record under Rice v. Shinseki, 22 Vet. App. 447 (2009).   

The Board notes the Veteran has not raised the issue of entitlement to an extra-schedular rating, including as due to the collective impact of all of his service-connected disabilities.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).

The Board considered the benefit-of-the-doubt rule; however, as the preponderance of the evidence is against the appellant's claim, such rule is not for application.  38 U.S.C.A. § 5107 (b) (West 2015); Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the condition at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has not identified any such records, and it appears that all pertinent records have been obtained.  The Veteran has been afforded several examinations.  The Veteran has testified at a hearing before the Board.    

In April 2015, the Board remanded these claims.  The Board directed that an effort be made to obtain all pertinent outstanding medical treatment records, and this has been done.  The Board further directed that the Veteran be scheduled for VA examinations for his PTSD and his right shoulder disability, and in May 2015, this was done.  In this regard, the Board notes that the May 2015 VA examination report for the right shoulder does not indicate whether the ranges of motion were active or passive, and does not specify range of motion with and without weight-bearing, or ranges of motion for the paired joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  

In Correia, the Court of Veterans Claims (Court) found it was not competent to determine whether upper extremities can be weight-bearing.  The fundamental issue in Correia was that VA examinations must include adequate joint testing for pain.  In this case, both the 2010 and 2015 VA examiners stated that the Veteran's right shoulder is not a weight-bearing joint.  The May 2015 examination report notes that the Veteran was able to perform repetitive use testing with at least three repetitions.  There was not additional functional loss or range of motion after three repetitions.  The examiner concluded that, with regard to the question of whether or not pain, weakness, fatigability, or incoordination significantly limit functional ability with repeated use over a period of time, or functional ability during flare-ups, an opinion could not be provided without resort to mere speculation.  There is no evidence, including history, of limitation of motion while weight-bearing or difference in range of motion with and without weight-bearing.  The ranges of motion in the Veteran's left shoulder would also not be probative, as the Veteran is shown to have sustained an injury to his left shoulder.  In summary, it appears that the May 2015 VA examination report fully afforded the Veteran adequate joint testing, and that no prejudice accrues to the Veteran in relying upon this examination report.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

Prior to December 1, 2009, a rating in excess of 30 percent for service-connected PTSD with is denied.

As of December 1, 2009, a rating in excess of 70 percent for service-connected PTSD is denied.

Prior to December 1, 2009, a rating in excess of 10 percent for service-connected status post sprain right shoulder with tendonitis and degenerative changes of the acromioclavicular joint, is denied.

As of December 1, 2009, a rating in excess of 20 percent for service-connected status post sprain right shoulder with tendonitis and degenerative changes of the acromioclavicular joint, is denied.




____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


